DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on March 23, 2022.  As directed by the amendment: claims 1, 4, and 51-53 have been amended, claim 60 has been canceled.  Thus, claims 1, 4-9, 47-59, and 61-63 are presently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a mating locating feature for limiting relative rotation” in claim 47 lines 2-3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, “mating locating feature” is being interpreted according to the description in Para. [0109] of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7-9, 47-55, 57, 58, and 61-63 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2015/0335846 to Romagnoli et al (herein Romagnoli) in view of US Pat. Pub. 2015/0250972 to Haibach et al (herein Haibach).
Regarding claim 1, Romagnoli discloses a respiratory interface (patient interface, Fig. 11a) comprising: a mask frame (anterior wall member 3300 and frame member 3100, Fig. 11a), a seal module that couples to the mask frame and that is configured to interface to a user's mouth and/or nose to deliver respiratory gases to the user (cushion assembly 3175 which includes seal-forming structure 3200, “In use, one form of the seal-forming structure 3200 is arranged to surround an entrance to the airways of the patient 1000 so as to facilitate the supply of air at positive pressure to the airways,” Para. [0126] lines 8-11, Fig. 11a), and a magnetic coupling system that magnetically couples the seal module to the mask frame (cushion assembly 3175 is magnetically engageable with at least the anterior wall member 3300 through use of magnets 3110 and 3310, Paras. [0139]-[0140], Fig. 11a), wherein the magnetic coupling system comprises at least one magnet associated with one of the seal module or the mask frame and at least one other magnet associated with another of the seal module or the mask frame (cushion assembly 3175 includes magnets 3110 and anterior wall member 3300 includes magnets 3310, Para. [0140], Figs. 4 and 7), wherein the at least one magnet and the at least one other magnet are mounted such that the at least one magnet and the at least one other magnet move within and relative to a balance of the seal module and the frame (as the magnets 3110 of the cushion assembly 3175 are brought into proximity of the magnets 3310 of the anterior wall member 3300, the magnets 3110, 3310 will attract each other and move towards one another along with their respective assembly 3175 and member 3300, “balance” is being interpreted to mean a proximity of the seal module and frame such that the attractive magnetic force therebetween is non-negligible, the seal module and frame therefore being constructively engaged at that proximity).  Romagnoli does not disclose wherein the at least one magnet or the at least one other magnet or the ferrous part associated with the mask frame is elastically movably mounted.
However, Haibach teaches a respiratory mask having a magnetically supported cushion (Fig. 1) including wherein the at least one other magnet associated with the mask frame is elastically movably mounted (cushion 14 and mask shell 15 are magnetically engaged together, Para. 39, in one configuration, magnets 32 of the shell 15 are secured onto the shell via flexible coupling elements, Para. 42, as these flexible coupling elements may be distended or flexed by movement of the mask in use, the coupling elements of necessity must also be elastic such that they return to their original shape and maintain the magnets 32 against mask shell 15, Para. 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets of Romagnoli to be movably mounted as taught by Haibach in order to facilitate replacement of an individual magnet without requiring replacement of the whole mask frame.
Regarding claim 4, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Romagnoli further discloses wherein the at least one magnet and the at least one other magnet associated with the seal module and the mask frame are provided to the seal module and the mask frame such that the at least one magnet and the at least one other magnet attract when the seal module is coupled to the mask frame in a predetermined orientation of the seal module relative to the mask frame (upper magnets 3110 and 3310 attract when cushion assembly 3175 and wall member 3300 are properly oriented with respect to one another, Para. [0141], Fig. 11a).  Romagnoli, as modified above, does not explicitly disclose the magnets repel when the seal module is offered to the mask frame in at least one orientation other than said predetermined orientation.
However, Romagnoli teaches magnets (3110 and 3310) disposed at the lower portions of the structure (3200) and wall member (3300) to be engaged in a single orientation (Para. [0141], Fig. 11a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower magnets on the seal forming structure of Fig. 4 of modified Romagnoli such that the lower magnets of the seal repel the lower magnets of the anterior wall member when attempting to mount in an incorrect orientation as taught by Para. [0143] and Figs. 11a-11b of Romagnoli, in order to prevent incorrect installation of the seal forming structure and anterior wall member.
Regarding claim 5, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Romagnoli further discloses wherein the at least one magnet or the at least one other magnet comprise a segment of solid (non-particulate) magnetic material (magnets may be a permanent magnet, Para. [0142] line 3).
Regarding claim 7, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Romagnoli further discloses wherein the at least one magnet or the at least one other magnet associated with the seal module are provided at or-3-Application No.: UnknownFiling Date:Herewith around an aperture into the seal module which interfaces with the mask frame to receive a flow of respiratory gases through the aperture into the seal module (magnets 3110 on cushion assembly 3175 are disposed around void 3102, which allows air into the cushion assembly 3175, Para. [0178], Fig. 7).
Regarding claim 8, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Romagnoli further discloses wherein the at least one magnet or the at least one other magnet associated with the mask frame are provided at or around an aperture through the mask frame which interfaces with the seal module to deliver a flow of respiratory gases through the aperture into the seal module (magnets 3310 of anterior wall member 3300 are disposed around void 3102 and connection port 3302, Fig. 11b).
Regarding claim 9, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Romagnoli further discloses further comprising a gel material captured around said aperture into the seal module or an aperture through the mask frame (seal-forming structure 3200 of cushion assembly 3175, which surrounds void 3102, may be comprised of a gel material, Para. [0199] lines 7-9).
Regarding claim 47, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Romagnoli further discloses wherein the mask frame and the seal module each include a mating locating feature for limiting relative rotation therebetween (magnet 3110 located at the top of the apex serves as a mating feature to prevent rotation between the cushion assembly 3175 and wall member 3300, protrusions 3117 on frame member 3100 also engage with recesses 3182 on cushion assembly 3175, Para. [0181], Fig. 11a).
Regarding claim 48, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 47.
Romagnoli further discloses wherein the mating locating feature is at an upper part of the mask frame and the seal module respectively (magnets 3310, 3110 are located at the top of the mask, protrusions 3117 and recesses 3182 are also disposed at top portions of the mask, Para. [0181] lines 1-5, Fig. 11a).
Regarding claim 49, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Romagnoli further discloses wherein at least one magnet or the at least one other magnet is located at a lower portion of the mask frame or the seal module (magnets 3310 and 3110 are disposed at lower side portions of the cushion assembly 3175 and wall member 3300, Fig. 11a).
Regarding claim 50, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 49.
Romagnoli further discloses wherein the at least one magnet and the at least one other magnet are located on opposite sides of an opening through the mask frame or the seal module or both (magnets 3110, 3310, which mate with one another, are disposed on both sides of the opening on both the cushion assembly 3175 and wall member 3300, Fig. 11a).
Regarding claim 51, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 47.
Romagnoli further discloses wherein the seal module is a first seal module (cushion assembly 3175 is a first seal module, Fig. 11a).  Romagnoli discloses a first seal module (cushion assembly 3175); but Romagnoli, in the embodiment of Fig. 11a, does not disclose wherein the respiratory interface comprises a second seal module with a second mating locating feature similar to the mating locating feature of the first seal module.
However, Romagnoli, in the embodiment of Fig. 23, teaches a second seal module with a second mating locating feature similar to the mating locating feature of the first seal module (cushion assembly 6175 is detachable and designed to be replaceable, therefore cushion assembly 6175 may be replaced with an identical cushion assembly 6175, Para. [0204] lines 3-4, Fig. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion assembly of Romagnoli embodiment of Fig. 11a to be disposable and replaceable with a second cushion assembly as taught by Romagnoli embodiment of Fig. 23 in order to facilitate cleaning/disposal of cushion assemblies after prolonged skin contact and to reduce system air leakage due to cushion material degradation.
Modified Romagnoli further discloses wherein the first seal module and the second seal module are interchangeable and are each configured to couple to the mask frame (Romagnoli cushion assemblies 3175, 6175 are interchangeable).
Regarding claim 52, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 51.
Romagnoli further discloses wherein the second seal module is configured to interface to a different part of the user's face than the first seal module (seal forming structure 3200 and cushion assembly 3175 are interchangeably attached to the frame member 3100, “in an example, the frame member 3100 is releasably connectable to the cushion assembly 3175 to facilitate replacement and/or cleaning, and to allow alternative frame members and cushion assemblies to be connected to one another.  Such arrangement allows multiple seals (e.g., types and sizes) to be used with the patient interface,” Para. [0179] lines 3-9, the cushion assemblies 3175 being capable of differing seals to contact the face of the user, such as an oro-nasal seal or a nasal pillows, Paras. [0191] and [0192]).
Regarding claim 53, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 51.
Romagnoli further discloses a method of attaching the second seal module for a respiratory interface, wherein the mask frame (anterior wall member 3300 and frame member 3100, Fig. 11a), the first seal module (cushion assembly 3175 including seal-forming structure 3200, Fig. 11a) and a headgear is in place upon a user (Fig. 4), including the steps of:-4-Application No.: UnknownFiling Date:Herewith moving the mask frame away from the user to open a gap between the mask frame and an airway of the user (at least part of the mask frame, i.e. the anterior wall member 3300, is moved away from the user, which creates a gap between it and the user, Para. [0174] lines 5-6 and Para. [0175] lines 1-7, Figs. 17-19B), moving the first seal module toward the user (cushion assembly 3175 is moved towards the user in the Frankfurt horizontal direction, Para. [0174] lines 5-7), removing the first seal module through the gap (cushion assembly 3175 is removably detachable from the frame member 3100 of the mask frame in the Frankfurt horizontal direction, Para. [0174] lines 5-7 and Para. [0179] lines 3-6), inserting the second seal module through the gap (a new cushion assembly 3175 is placed into engagement with the frame member 3100 of the mask frame in the reverse direction of removing it, Para. [0174] lines 5-7 and Para. [0179] lines 3-6), positioning the second seal module over at least one airway of the user (cushion assembly 3175 is configured to be placed over the airway of a patient, Para. [0126] lines 6-9), and returning the mask frame toward the user to close the gap and engage the magnetic coupling system (as anterior wall member 3300 is rotated towards the cushion assembly 3175, magnets 3110 and 3310 on the cushion assembly 3175 and wall member 3300, respectively, thereby engage, Para. [0175]).  Romagnoli discloses moving the seal module towards the user, but does not discloses wherein moving the seal module towards the user, thereby breaking the magnetic coupling between the mask frame and first seal module, 
However, Haibach teaches a respiratory mask having a magnetically supported cushion (Fig. 1) including moving the seal module towards the user, thereby breaking the magnetic coupling between the mask frame and first seal module (in order to remove the cushion 14 from the shell 15, the shell and cushion are rotated relative to and moved away from one another in the plane of the user’s face, which breaks the magnetic engagement therebetween, Paras. [0052]-[0053], Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal forming structure of Romagnoli to include breaking the magnetic engagement by moving the seal towards the user concurrent with moving the anterior wall member as taught by Haibach in order to reduce the force needed to break the magnetic engagement (Haibach Para. [0052] lines 5-6).
Regarding claim 54, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 53.  
Romagnoli further discloses moving the mask frame away from the user against a biasing element of a strap of the headgear (when anterior wall member 3300 is moved away from the cushion assembly 3175, until the force applied exceeds the magnetic coupling force, the anterior wall member 3300 will apply a force away from the user against the upper and lower side straps 3402, 3404 of the stabilizing structure 3400, Fig. 9, the straps 3402, 3404 are resilient and “able to deform substantially elastically,” Paras. [0275] and [0292]).
Regarding claim 55, modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 54.  
Romagnoli further discloses wherein the biasing element is an elastic portion of the strap (headgear straps are formed of resilient, elastic straps, Paras. [0275] and [0292]).
Regarding claim 57, modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 55.  
Romagnoli further discloses wherein the mask frame remains engaged at a forehead portion of the headgear and the mask frame is pulled away from the user at a lower portion of the user, thereby creating or widening the gap at a mouth region of the user (frame member 3100 includes forehead support 3150 which maintains contact with the forehead, forehead support 3150 remains engaged when anterior wall member 3300 is disengaged with seal forming structure 3200, Para. [0210], Fig. 4).
Regarding claim 58, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Romagnoli further discloses wherein the seal module is molded from a soft synthetic elastic material (seal forming structure 3200 of cushion assembly 3175 is formed from silicone, Para. [0126]).  Romagnoli, as modified above, does not disclose wherein the at least one magnet is embedded in the soft material.
However, Haibach teaches a respiratory mask having a magnetically supported cushion (Fig. 1) including wherein the at least one magnet is embedded in the soft material (cushion 14 is formed of silicone, Para. [0039], and wherein the magnets 30 may be molded directly into the cushion, Para. [0040], Fig. 3b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets of the seal structure of Romagnoli to be embedded in the elastic material as taught by Haibach in order to prevent corrosion/degradation of the magnets from being exposed to atmospheric gases and elements.
Regarding claim 61, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Romagnoli further discloses wherein movement of the at least one magnet and the at least one other magnet relative to the balance of the seal module and the frame causes an audible sound (as the magnets 3110, 3310 come into contact with one another due to magnetic attraction, an audible feedback is provided which indicates correct assembly of the interface, Para. [0039]).
Regarding claim 62, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 61.
Romagnoli further discloses wherein the audible sound is caused on coupling of the magnetic coupling system (audible feedback is provided when the magnets 3110, 3310 come into contact upon correct assembly of the interface, Para. [0039]).  Romagnoli does not disclose wherein the audible sound is caused on uncoupling of the magnetic coupling system.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the audible coupling sound of Romagnoli to also make an audible sound upon decoupling in order to facilitate an easy-to-use connection/disconnection of the cushion and frame in dark environments, such as for bathroom breaks overnight, while requiring only macro movements (Romagnoli Para. [0144]); such that the user is alerted to an inadvertent detachment between the seal module and the frame during overnight usage when visibility/lighting is low.
Regarding claim 63, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Romagnoli further discloses wherein the at least one magnet is associated with the seal module (magnets 3110 are associated with the cushion assembly 3175, Figs. 11a-11b), and wherein the magnetic coupling system comprises the at least one other magnet and the at least one other magnet is associated with the mask frame (anterior wall member 3300 includes magnets 3310, Figs. 11a-11b).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Romagnoli and Haibach, as discussed above with respect to the rejection of claim 1, in view of WO 2011059346 to Maculey et al (herein Maculey).
Regarding claim 6, Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Romagnoli does not disclose wherein the at least one magnet or the at least one other magnet comprise particulate magnetic material embedded in the seal module or the mask frame.
However, Maculey teaches a patient interface (Fig. 1) including wherein the at least one magnet or the at least one other magnet comprise particulate magnetic material embedded in the seal module or the mask frame (magnets may be ferrite powder bonded in the polymer of the mask, Page 41 lines 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets of Romagnoli to incorporate magnetic powder as taught by Maculey in order to reduce manufacturing costs associated with permanent magnetics.

Claim 56 is rejected under 35 U.S.C. § 103 as being unpatentable over Romagnoli and Haibach, as discussed above with respect to the rejection of claim 53, and further in view of US Pat. Pub. 2009/0101141 to Ging et al (herein Ging).
Regarding claim 56, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 53.  Romagnoli, as modified above, does not disclose moving the mask frame away from the user, thereby decoupling a magnetic coupling between the mask frame and the headgear.
However, Ging teaches a respiratory mask assembly with magnetic coupling to headgear assembly (Fig. 1) including moving the mask frame away from the user, thereby decoupling a magnetic coupling between the mask frame and the headgear (connector 602 of the headgear is rotated away from the connector receptor 604 of the mask frame in order to break the magnetic connection, Para. [0247], cf. Figs. 47B and 47C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask frame of modified Romagnoli to add a magnetic engagement with rotatable decoupling to the headgear as taught by Ging in order to allow easy removal from the headgear for cleaning, replacing, or changing.

Claim 59 is rejected under 35 U.S.C. § 103 as being unpatentable over Romagnoli and Haibach, as discussed above with respect to the rejection of claim 1, in view of US Pat. Pub. 2018/0200468 to Chodkowski (herein Chodkowski), collectively.
Regarding claim 59, the modified Romagnoli discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Romagnoli further discloses wherein the at least one magnet is captured on a rim of the seal module (magnets 3110 are disposed about a rim of the cushion assembly 3175 adjacent the void 3102).  Romagnoli does not disclose wherein the at least one magnet is captured on the rim by an elastic element.
However, Haibach teaches a respiratory mask having a magnetically supported cushion (Fig. 1) including wherein the at least one magnet is captured on the rim by an elastic element (magnets 30, 32 may be supported in pockets formed within the cushion 14 and mask shell 15, respectively, the magnets 30, 32 held in place by flexible coupling elements, Para. [0042], Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnets along the rim of the seal and/or mask frame of Romagnoli to be removably mounted in pockets as taught by Haibach in order to facilitate replacement of an individual magnet without requiring replacement of the whole mask frame or seal.
Romagnoli, as modified above, does not disclose wherein the elastic element is an elastically stretchable fabric cover.
However, Chodkowski teaches a patient interface device (Fig. 1) including an elastically stretchable fabric cover (support sleeve 120 includes a mask covering portion 124 which surrounds the body of the mask, including in the region of the rim where cushion 100 and mask 18 meet, Fig. 2A, the support sleeve 120 being formed of fabric, Para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic elements of modified Romagnoli to be a stretchable fabric cover as taught by Chodkowski in order to increase longevity of the magnets and the patient interface by reducing exposure to the atmosphere.

Response to Arguments
Applicant’s arguments with respect to the drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn.
The Examiner notes that Applicant submitted arguments (see Arguments Page 6 Para. 4) stating that claim 47 has been amended to obviate the claim interpretation under 35 U.S.C. § 112(f).  However, no amendment was filed for claim 47.  Therefore, the claim interpretation still stands.
Applicant's arguments with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Haibach teaches the magnets being rigidly movably mounted on the frame and not elastically movably mounted (see Arguments Page 8 lines 1-13).
The Examiner disagrees.  As noted above (see Para. 10 above), the Examiner finds Haibach to disclose magnets (32) that are supported on the mask shell (15, Para. 39) via flexible coupling elements (Para. 42).  In order to prevent the magnets from falling off the shell (15), the flexible coupling elements of necessity must also be elastic, such that the flexible coupling elements return to their non-deformed shape and retain the magnets (32) securely against the shell (15).  The Examiner, therefore, finds that the magnets are elastically and movably mounted to the mask frame.
Therefore, the rejection of claims 1, 4-9, 47-59, and 61-63 still stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                      
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785